180 F.2d 909
David Douglas DAVENPORT, Petitioner,v.DISTRICT OF COLUMBIA, Respondent.
No. 10227.
United States Court of Appeals District of Columbia Circuit.
June 23, 1949.

On petition for allowance of an appeal from Municipal Court of Appeals for the District of Columbia.
Saul G. Lichtenberg, Washington, D. C., for petitioner.
Vernon E. West, Corporation Counsel, Chester H. Gray, Principal Assistant Corporation Counsel, and Edward A. Beard, Assistant Corporation Counsel, Washington, D. C., for respondent.
Before EDGERTON, WILBUR K. MILLER and PROCTOR, Circuit Judges.
PER CURIAM.


1
On consideration of the petition for allowance of an appeal from the judgment of the Municipal Court of Appeals for the District of Columbia entered herein on April 7, 1949, 65 A.2d 209, and of the briefs of the parties on said petition, It is Ordered by this Court that an appeal from said judgment be, and it is hereby, denied.